Opinion issued December 5, 2002








In The
Court of Appeals
For The
First District of Texas



NO. 01-00-00232-CV



RONALD X. GORDON, Appellant

V.

THE HONORABLE SONNY JAMES, Appellee



On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 98-CV-0196



O P I N I O N
	On October 3, 2002, the Court issued an order stating that the appeal would be
dismissed in 30 days unless (1) appellant paid the $125 appellate filing fee and (2)
appellant paid for and filed a supplemental clerk's record demonstrating that the
appeal was taken from a final judgment and that this Court had jurisdiction of the
appeal.  
	The filing fee has not been paid, and no supplemental clerk's record has been
filed. Appellant has not responded to the Court's order of October 3, 2002. 
Accordingly, for the reasons set forth in the Court's order of October 3, 2002, the
appeal is dismissed for want of prosecution.  All pending motions are denied as moot.
	It is so ORDERED. 
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price.
Do not publish.  Tex. R. App. P. 47.